UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6115


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARRYL SCOTT, a/k/a Kojak,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cr-00429-JKB-3)


Submitted: June 23, 2021                                          Decided: July 14, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Darryl Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darryl Scott appeals the district court’s orders denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and twice denying

reconsideration. We review a district court’s denial of a motion for compassionate release

for an abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021).

Upon review of the record, we find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Scott, No. 1:16-cr-00429-JKB-3 (D.

Md. July 17, 2020; Aug. 4, 2020; Dec. 18, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2